Name: Commission Regulation (EEC) No 4133/87 of 9 December 1987 determining the conditions for the admission of vodka of combined nomenclature subheadings 2208 90 31 and 2208 90 53, imported into the Community, to the tariff conditions provided for in the agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirituous beverages
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  Europe
 Date Published: nan

 No L 387 /42 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4133 / 87 of 9 December 1987 determining the conditions for the admission of vodka of combined nomenclature subheadings 2208 90 31 and 2208 90 59, imported into the Community, to the tariff conditions provided for in the agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirituous beverages mutual trade in wines and spirituous beverages ( 7 ) envisages a special tariff on import into the Community of vodka of combined nomenclature subheadings 2208 90 31 and 2209 90 53 when the vodka originates in Finland and is accompanied by an approved certificate of authenticity ; Whereas it is appropriate to specify the form which the certificate must take and the conditions for its use ; whereas it is appropriate to lay down certain rules governing the appointment of issuing bodies so as to enable the Community to ensure that the conditions of issue of certificates are observed ; Whereas the certificate of authenticity should be drawn up in an official Community language and , where appropriate , an official language of the exporting country; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*  ), and in particular Article 1 1 thereof, Whereas Council Regulation (EEC) No 950 /68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas , on the basis of Council Regulation (EEC) No 97/ 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( s ), Commission Regulation (EEC) No 4133 / 86 ( 6 ), determined the conditions for the admission of vodka of Common Customs Tariff subheadings 22.09 C IV a) and 22.09 C V a), imported into the Community , to the tariff conditions provided for in the agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirituous beverages ; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand, Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature (combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 4133 / 86 by a new regulation taking over the new nomenclature as well as the new legal base ; Whereas the agreement between the European Economic Community and the Republic of Finland concerning the HAS ADOPTED THIS REGULATION: Article 1 The admission of vodka of combined nomenclature subheadings 2208 90 31 and 2208 90 53 , on importation into the Community , to the tariff conditions provided for in the agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirits shall be subject to the presentation of a certificate of authenticity meeting the requirements specified in this Regulation . Article 2 1 . The certificate shall be prepared on a form corresponding to the specimen in Annex I. The form shall be printed and drawn up in one of the official languages of the European Economic Community . It shall measure 210 x 297 mm. The paper used shall be white writing paper , sized and weighing not less than 40 grammes per square metre . The form shall have a yellow border of a width of approximately 3 mm. ( J ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p . 1 . H OJ No L 191 , 19 . 7 . 1984 , p . 1 . ( s ) OJ No L 383 , 31 . 12 . 1986 , p . 40 ( 7 ) OJ No L 383 , 31 . 12 . 1986 , p . 47 . 31 . 12 . 87 Official Journal of the European Communities No L 387 /43 2 . The form shall be completed either in typescript or in manuscript . In the latter case , it must be completed in ink and in block letters . 3 . Each certificate shall bear an individual serial number given by the issuing body. 4 . The customs authority of the Member State in which the products are presented may require a translation of the certificate . ( a ) it is recognized as such by the Finnish authorities ; (b ) it undertakes to verify the particulars shown in certificates ; (c ) it undertakes to provide the Commission and Member States on request with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . 2 . Annex II shall be revised when the condition specified in paragraph I ( a ) is no longer satisfied or when an issuing body does not fulfil all of the obligations which it has undertaken . Article 3 The certificate shall be submitted to the customs authorities of the importing Member State within six months of its date of issue , together with the goods to which it refers . Article 6 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate . Article 7 Regulation (EEC) No 4133 / 86 is hereby repealed . Article 4 1 . A certificate shall be valid only if it is duly authenticated by the issuing body appearing in Annex II . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . 3 . Finland shall send to the Commission specimens of the Stamps used by their issuing body. The Commission shall forward this information to the customs authorities of the Member States . Article 8 This Regulation shall enter into force on 1 January 1988 . However , until 31 December 1988 , the af abovementioned vodka shall be admitted under the subheadings listed in Article 1 on presentation of a certificate of the kind used until 31 December 1987 . Article 5 1 . An issuing body may only appear in Annex II if: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President class="page"> ANNEX I 1 Exporter CERTIFICATE OF AUTHENTICITY FOR FINNISH VODKA No ORIGINAL 3 ISSUING BODY2 Consignee 4 Means of transport 6 Commodity code5 Marks and numbers  Number and kind of packages  Description of goods 7 Gross mass (kg) 8 Net mass (kg) 9 Quantity (litres) 10 Remarks NOTE This certificate must be presented to the Customs authorities in the importing Member State within six months from the date of its issue together with the goods to which it refers . 11 CERTIFICATION This is to certify that the vodka described above originates in Finland , has an alcoholic strength of 60% vol or less and is obtained exclusively by distillation of fermented mash of cereals. It complies also with any provisions applicable in the Community or its Member States. 12 FOR COMPETENT AUTHORITIES IN THE COMMUNITY Place and date: Signature and name of authorized person : class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 387 /47 ANNEX II Exporting country Issuing authority Name Place where established Finland ALKO Limited Salmisaarenranta , 7 00100 Helsinki 10 Finland